USCA11 Case: 21-11651      Date Filed: 04/26/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11651
                   Non-Argument Calendar
                   ____________________

LATONYA CHAMES,
                                              Plaintiff-Appellant,
versus
CALHOUN COUNTY COMMISSION,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 1:20-cv-01826-ACA
                   ____________________
USCA11 Case: 21-11651              Date Filed: 04/26/2022          Page: 2 of 9




2                           Opinion of the Court                        21-11651


Before JILL PRYOR, BRANCH, and EDMONDSON, Circuit
Judges.
PER CURIAM:
LaTonya Chames (“Plaintiff”) appeals the district court’s dismissal
without prejudice 1 -- for failure to state a claim under Fed. R. Civ.
P. 12(b)(6) -- of Plaintiff’s employment action. Plaintiff named as a
defendant the Calhoun County Commission (“County”): the gov-
erning body for Calhoun County, Alabama. In her complaint,
Plaintiff asserted claims against the COUNTY for employment dis-
crimination and retaliation and for unequal pay, in violation of Ti-
tle VII, 42 U.S.C. § 2000e et seq. (“Title VII”), and the Equal Pay
Act, 29 U.S.C. § 206(d). 2 No reversible error has been shown; we
affirm.
       In 2016, Plaintiff -- a black female -- was hired as a Correc-
tions Lieutenant at the Calhoun County Jail. In late 2018, Plaintiff
began complaining to her superiors that the two other Corrections
Lieutenants (both white males) were each being paid $15,000 to
$17,000 more per year than Plaintiff was paid. Plaintiff reported


1 Generally speaking, an involuntary dismissal without prejudice constitutes a
final order for purposes of appeal. See Justice v. United States, 6 F.3d 1474,
1481 (11th Cir. 1993).
2 Plaintiff also asserted a claim for unlawful discrimination under 42 U.S.C.
§ 1981. Plaintiff raises no challenge to the district court’s dismissal of her sec-
tion 1981 claim.
USCA11 Case: 21-11651         Date Filed: 04/26/2022     Page: 3 of 9




21-11651                Opinion of the Court                         3

that she believed the disparity in pay was based on Plaintiff’s race
and sex. Plaintiff voiced these concerns to her direct supervisor, to
Sheriff Wade, to County Commissioner Wilson, and to the County
Administrator. In response to Plaintiff’s complaints about pay,
Sheriff Wade submitted to the County a formal request for Plaintiff
to receive a pay increase.
       Plaintiff was later told that the County had approved a
$5,000 raise for Plaintiff. In exchange for the pay raise, however,
Plaintiff was required to sign an acknowledgement form waiving
her rights as a civil service employee. Plaintiff refused to sign the
form: a document Plaintiff perceived as retaliation for Plaintiff’s
complaints about discrimination. Around the same time, Plaintiff
says the two white male Lieutenants received a $10,000 pay in-
crease.
        Plaintiff complained again to Commissioner Wilson about
race and sex discrimination and said she planned on filing a claim
with the Equal Employment Opportunity Commission (“EEOC”).
Commissioner Wilson discouraged Plaintiff from pursuing her dis-
crimination claims, telling Plaintiff that doing so would create a dif-
ficult work environment for her.
       Plaintiff filed a complaint with the EEOC. After receiving a
right-to-sue notice from the EEOC, Plaintiff filed this civil action
against the County.
      The County moved to dismiss Plaintiff’s complaint pursuant
to Rule 12(b)(6). The County asserted that Plaintiff was not a
USCA11 Case: 21-11651               Date Filed: 04/26/2022          Page: 4 of 9




4                           Opinion of the Court                        21-11651

County employee and was, instead, employed by the Calhoun
County Sheriff’s Office. Because the County was not Plaintiff’s em-
ployer, the County said it could not be held liable for Plaintiff’s
claims of employment discrimination.
        In a response brief, Plaintiff opposed the County’s motion to
dismiss and, in the alternative, sought leave to amend her com-
plaint. 3
         The district court granted the County’s motion to dismiss.
The district court determined -- as a matter of law -- that the
County was not Plaintiff’s employer. The district court dismissed
without prejudice Plaintiff’s complaint and directed the clerk to
close the case. The district court never addressed expressly Plain-
tiff’s request for leave to amend her complaint.
       Plaintiff filed a motion to alter, amend, or vacate the final
judgment, pursuant to Fed. R. Civ. P. 59(e). Plaintiff asserted that
she had alleged facts sufficient to establish that the County acted as
a joint employer. Plaintiff also argued that the district court erred
in dismissing her complaint without granting her earlier request




3 Plaintiff also attached several documents to her response brief in support of
her assertion that the County acted as her joint employer. In ruling on the
County’s motion to dismiss, the district court limited its review to the plead-
ings. Plaintiff raises no challenge to that ruling; neither the district court’s re-
fusal to consider the additional documents submitted by Plaintiff nor those
documents themselves are before us on appeal.
USCA11 Case: 21-11651          Date Filed: 04/26/2022      Page: 5 of 9




21-11651                Opinion of the Court                           5

(made only in Plaintiff’s response brief to the County’s motion to
dismiss) to amend the complaint.
       The district court denied Plaintiff’s Rule 59(e) motion.
About Plaintiff’s leave-to-amend argument, the district court said
Plaintiff failed to follow the proper procedures in seeking the
court’s leave to amend.
       We review de novo a district court’s dismissal for failure to
state a claim, accepting all properly alleged facts as true and con-
struing them in the light most favorable to the plaintiff. See Butler
v. Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012).
        A complaint must contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” Fed. R.
Civ. P. 8(a)(2). In addition to containing well-pleaded factual alle-
gations, a complaint must also meet the “plausibility standard” set
forth by the Supreme Court in Bell Atl. Corp. v. Twombly, 550 U.S.
544 (2007), and in Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under that
rule, “[t]o survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief
that is plausible on its face.” Iqbal, 556 U.S. at 678 (quotations omit-
ted). To state a plausible claim for relief, a plaintiff must offer “fac-
tual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Id.
       In ruling on the County’s motion to dismiss, the district
court applied properly the pleading standard set forth in Iqbal and
Twombly. Plaintiff’s claims for violations of Title VII and the
USCA11 Case: 21-11651         Date Filed: 04/26/2022    Page: 6 of 9




6                      Opinion of the Court                 21-11651

Equal Pay Act are claims that may be brought against only Plain-
tiff’s employer. See Peppers v. Cobb Cty., Ga., 835 F.3d 1289, 1295,
1297 (11th Cir. 2016). Whether the County was Plaintiff’s em-
ployer for purposes of Title VII and the Equal Pay Act is a question
of law; the district court committed no error in relying on pertinent
statutes and caselaw to resolve that legal question.
        The district court also committed no error in concluding
that the County was not Plaintiff’s employer and, thus, that Plain-
tiff could state no claim for relief against the County for employ-
ment discrimination. Never has Plaintiff disputed that she was em-
ployed by the Calhoun County Sheriff’s Office. Plaintiff asserts,
however, that the County acted as her joint employer because the
County paid Plaintiff’s wages and had some authority to approve
the amount of Plaintiff’s pay.
       Under Alabama law, the Sheriff’s Office and the County are
designated as two separate and distinct entities. A sheriff is a mem-
ber of the state’s executive department. See Ala. Const., Art. V §
112; Parker v. Amerson, 519 So. 2d 442, 443 (Ala. 1987). As a state
executive officer, a “sheriff is not an employee of a county for the
purposes of imposing liability on the county.” Parker, 519 So. 2d
at 442-43.
       We have recognized that the Alabama Code grants the sher-
iff control over the employees of the jail: authority that is “totally
independent of the [county commission].” See Turquitt v. Jeffer-
son Cty., 137 F.3d 1285, 1289 (11th Cir. 1998) (citing Ala. Code. §
14-6-1 and King v. Colbert Cty., 620 So. 2d 623, 625 (Ala. 1993)). By
USCA11 Case: 21-11651        Date Filed: 04/26/2022     Page: 7 of 9




21-11651               Opinion of the Court                        7

statute, “[t]he sheriff appoints, directs, and controls the deputies
and jailers who work at the jail” and the “County has no authority
to manage the sheriff’s employees.” Id. (citing Lockridge v.
Etowah Cty. Comm’n, 460 So. 2d 1361, 1363 (Ala. Civ. App. 1984)).
       “[W]here a state legislative body creates a public entity and
declares it to be separate and distinct, that declaration should be
entitled to a significant degree of deference, amounting to a pre-
sumption that the public entity is indeed separate and distinct for
purposes of Title VII.” Lyes v. City of Riviera Beach, 166 F.3d 1332,
1344 (11th Cir. 1999). A plaintiff may overcome this presumption
in limited circumstances by presenting “strong evidence” showing
either that (1) the “entity was created or maintained for the purpose
of evading the federal employment discrimination laws” or (2) that
the “entities are so closely interrelated with respect to control of
the fundamental aspects of the employment relationship that they
should be counted together under Title VII.” Peppers, 835 F.3d at
1298 (emphasis in original).
       Plaintiff has alleged no facts from which we can infer reason-
ably that Plaintiff can overcome the presumption that the Sheriff’s
Office and the County are separate and distinct entities. That the
County paid Plaintiff’s wages and had authority to approve the
amount of Plaintiff’s pay is insufficient to demonstrate that the
County controlled “the fundamental and essential aspects of the
employment relationship when taken as a whole.” See Peppers,
835 F.3d at 1300-01 (concluding that a county did not act as a “joint
employer” within the meaning of Title VII or the Equal Pay Act
USCA11 Case: 21-11651         Date Filed: 04/26/2022      Page: 8 of 9




8                       Opinion of the Court                  21-11651

when the county paid plaintiff’s salary and benefits and was respon-
sible for approving or disapproving plaintiff’s salary; the county
acted only as a “paymaster” and had no control over the essential
terms and conditions of plaintiff’s employment as a whole).
      We cannot conclude that the district court erred in deciding,
as a matter of law, that the County was not Plaintiff’s employer.
The district court determined correctly that Plaintiff’s complaint
was subject to dismissal for failure to state a claim under Title VII
and the Equal Pay Act.
        Plaintiff next contends that the district court erred in dis-
missing her complaint without first granting her leave to amend.
We disagree. Plaintiff’s way of requesting leave to amend -- just an
alternative request contained within Plaintiff’s response brief to the
County’s motion to dismiss -- was not proper. See Newton v. Fla.,
895 F.3d 1270, 1277 (11th Cir. 2018) (explaining that a request for
leave to file an amended complaint had “no legal effect” because it
was “imbedded within an opposition memorandum” to a motion
to dismiss and not made by separate written motion). When -- as
in this case -- a counseled plaintiff fails to request properly leave to
amend in the district court, the district court need not grant sua
sponte leave to amend before dismissing the complaint. See Wag-
ner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th
Cir. 2002).
USCA11 Case: 21-11651              Date Filed: 04/26/2022         Page: 9 of 9




21-11651                   Opinion of the Court                                 9

       Plaintiff also challenges the district court’s denial of her Rule
59(e) motion.4 Plaintiff contends that the district court erred in fail-
ing to reconsider her earlier-filed request for leave to amend.5 For
the reasons we have already discussed, Plaintiff never filed properly
a motion for leave to amend her complaint. As a result, Plaintiff
can show no manifest error of law or fact in the district court’s or-
der of dismissal. The district court abused no discretion in denying
Plaintiff’s Rule 59(e) motion. See Arthur v. King, 500 F.3d 1335,
1343 (11th Cir. 2007) (“The only grounds for granting a Rule 59
motion are newly-discovered evidence or manifest errors of law or
fact. A Rule 59(e) motion cannot be used to relitigate old matters,
raise argument or present evidence that could have been raised
prior to the entry of judgment.” (alterations and citations omit-
ted)).
        AFFIRMED.



4 We  review the denial of a Rule 59(e) motion under an abuse-of-discretion
standard. See Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).
5 We note that Plaintiff had the opportunity to move post-judgment for leave
to amend her complaint. See Czeremcha v. Int’l Ass’n of Machinists & Aero-
space Workers, 724 F.2d 1552, 1556 (11th Cir. 1984) (providing that a plaintiff
may move for leave to amend after a complaint is dismissed and may also
move for relief under Rule 59(e) “on the basis of proposed amendments even
after the action is dismissed and final judgment is entered”). Plaintiff never did
so. On appeal, Plaintiff focuses exclusively on the district court’s purported
error in failing to grant or to reconsider Plaintiff’s request for leave to amend
that was incorporated in Plaintiff’s earlier-filed response brief.